internal_revenue_service number info release date uil date dear commissioner rossotti asked me to respond to your inquiry dated date concerning the business standard mileage rate published by the internal_revenue_service irs you are concerned that the year business standard mileage rate of cents per mile has not been adjusted to take recent gasoline price increases into account which will adversely affect taxpayers who wish to claim an itemized_deduction for their automobile expenses the business standard mileage rate is based on an annual study of operating and fixed costs of using an automobile the study is performed by an independent_contractor that is an expert in the field of cost analysis the types of vehicles used in the study represent a cross-section of the most popular models operated in the united_states the contractor has conducted this study for two decades and has consistently taken into account the most reliable and up-to-date data available to reflect a driver’s average costs over a year the study combines this data to achieve national composite rates for operating costs and fixed costs the irs announces the mileage rate in advance of the applicable_year so that throughout the year taxpayers will know the extent to which automobile expenses may be treated as substantiated we have seen gasoline and oil prices fluctuate dramatically over the last several years and we realize that gasoline prices have recently increased however as you pointed out in your letter gasoline prices may decrease later this year it is not administratively feasible for the irs to account for these fluctuations both upwards and downwards more frequently than annually taxpayers generally will not be claiming itemized_deductions for these expenses until after date by then gasoline prices may have evened out across the year in addition the standard mileage rate is an optional method for calculating automobile expenses taxpayers generally may instead claim a deduction for their actual automobile expenses if properly substantiated we have enclosed a copy of pub travel entertainment gift and car expenses which includes information on substantiating these expenses i hope this information is helpful please contact edwin b cleverdon identification_number at if we may be of further assistance sincerely heather c maloy deputy associate chief_counsel domestic enclosure
